Citation Nr: 0838439	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the veteran's service-connected 
fractured left clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to April 1996.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The claims folder was subsequently transferred 
to the RO in St. Petersburg, Florida.  The Board then 
remanded the matter in March 2008.

In his substantive appeal, the veteran had requested a 
hearing before a Veterans Law Judge sitting at the RO.  A 
hearing was scheduled, but the veteran failed to report.  
Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d).


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's back disability is causally related to active 
service or to any service-connected disability.  


CONCLUSION OF LAW

The veteran's back disability was not was not proximately due 
to or the result of the veteran's service-connected left 
fractured clavicle and was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June 2002, 
April 2005, April 2008, and an undated letter, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

In the present case, complete notice was not accomplished 
prior to the initial adverse rating decision that is the 
subject of the instant appeal.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in April 2005 and April 2008 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Therefore, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, in July 2008, the service connection claim was 
readjudicated, and a supplemental statement of the case was 
issued.  Consequently, the Board finds that the duty to 
notify has been satisfied.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the veteran was scheduled for a VA 
examination in April 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, he failed to appear at his scheduled 
VA examination.  When a veteran fails without good cause to 
report for a necessary VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(b).  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with the VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The VA properly sent notice of the examination to the last 
known address of record for the veteran.  It is the veteran's 
duty to keep the VA informed as to their address and contact 
information.  Even with representation by a national service 
organization, which has presumably communicated to the 
veteran the importance of cooperation, the veteran still 
failed to provide a current address and therefore failed to 
appear for the VA examination.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability and other claims must be rated on the basis of the 
other relevant evidence on file.  38 C.F.R. § 3.655(b).  The 
Board concludes that VA has no remaining duty under the VCAA 
to provide medical examinations in conjunction with the 
veteran's claims.

Further regarding the duty to assist, the claims file 
contains the veteran's post-service reports of VA and private 
treatment and examination.  Moreover, the veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

First regarding direct service connection, the service 
treatment records do not demonstrate any complaints or 
treatment for back disability.  Moreover, the post-service 
evidence does not reflect complaints or treatment referable 
to a back disability until several years following discharge.  
Finally, no competent evidence causally relates a current 
back disability to active service.  For these reasons, a 
grant of service connection on a direct basis is not 
warranted here.

The Board will now address the veteran's central contention, 
that his back disability secondary to his service-connected 
fractured left clavicle.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected and considered part of the original condition. 
38 C.F.R. § 3.310.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Furthermore, additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The veteran first complained of back pain at a March 1999 
examination.  The doctor opined that the back pain was due to 
a sprain caused at his job at a warehouse.  The examiner did 
not causally relate the back complaints to the service-
connected left shoulder disability.  

The veteran was scheduled for a VA examination to determine 
the etiology of his back disability; however, he failed to 
appear.  As no competent evidence establishes a nexus between 
the current back disability and the service-connected left 
clavicle fracture, the secondary service connection claim 
must fail.   

The veteran may believe that his current back problems are 
the result of his service-connected left shoulder disability.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, there is no support of a grant of service 
connection for a back disability, to include on a secondary 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a back disability is not warranted. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


